          Case 1:19-cr-00261-VSB Document 30 Filed 04/15/20 Page 1 of 1




                                                         U.S. Department of Justice
[Type text]
                                                         United States Attorney
                                                         Southern District of New York
                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007



                                                         April 14, 2020                  4/15/2020

                                                    The status conference scheduled for April 16, 2020 is hereby adjourned to
BY ECF & EMAIL                                      June 26, 2020 at 10:00 p.m. The adjournment is necessary to allow the
                                                    parties to continue discussing a possible pretrial disposition of this matter.
Honorable Vernon S. Broderick                       The Court finds that the ends of justice served by granting a continuance
United States District Judge                        outweigh the best interests of the public and the defendant in a speedy trial.
Southern District of New York                       Accordingly, it is further ordered that the time between April 16, 2020 and
40 Foley Square                                     June 26, 2020 is hereby excluded under the Speedy Trial Act, 18 U.S.C.
New York, New York 10007                            3161 (h)(7)(A), in the interest of justice.

        Re:         United States v. Anthony Pietropinto, 19 Cr. 261 (VSB)

 Dear Judge Broderick:

         The Government writes regarding the above-captioned case. Defense counsel has
 informed the Government that the defendant intends to enter a guilty plea. In light of this
 development, and with consent of defense counsel, the Government respectfully requests that the
 Court adjourn the status conference currently scheduled for April 16, 2020, set a change of plea
 hearing for a date in late June 2020, and excluded time from calculation under the Speedy Trial
 act through the date of the plea. The requested exclusion of time will serve the interests of justice,
 as it will allow the defendant an opportunity to prepare for the plea hearing and will reduce the
 risks to the parties and the Court posed by the current COVID-19 pandemic.

                                                         Respectfully submitted,

                                                         GEOFFREY S. BERMAN
                                                         United States Attorney


                                                   By:                                ___________
                                                         Stephanie Lake / Nicolas Roos
                                                         Assistant United States Attorneys
                                                         (212) 637-1066 / 2421

cc: Glenn Colton, Esq. (by ECF & Email)
    Melissa Trenk, Esq. (by ECF & Email)
